             Case
               Case
                  7:19-cv-09600-KMK
                     7:19-cv-09600 Document
                                     Document
                                            1 3Filed
                                                  Filed
                                                     10/17/19
                                                        10/18/19Page
                                                                  Page
                                                                     1 of1 24
                                                                           of 24



GEOFFREY S. BERMAN
United States Attorney for the
Southern District of New York
By:    TOMOKO ONOZAWA
Assistant United States Attorney
86 Chambers Street, 3rd Floor
New York, New York 10007
Telephone: (212) 637-2721
Facsimile: (212) 637-2686
E-mail: tomoko.onozawa@usdoj.gov

UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK
----------------------------------------------------------------- x
                                                                 :
UNITED STATES OF AMERICA,
                                                                 :
                                                                 :    COMPLAINT
                           Plaintiff,
                                                                 :
                                                                 :    19 Civ. 9600
                    -against-
                                                                 :
                                                                 :
MARK FORD, MARK FORD STABLES, INC.,
MARK FORD STAGE ROAD PROPERTY, INC., :
                                                                 :
and FORD EQUINE, LTD.,
                                                                 :
                                                                 :
                           Defendants.
----------------------------------------------------------------- x

        1.       The United States of America, by its attorney, Geoffrey S. Berman, United States

Attorney for the Southern District of New York, acting on behalf of the Administrator of the

United States Environmental Protection Agency (“EPA”), alleges for its complaint as follows:

                                       NATURE OF THE ACTION

        2.       Defendants Mark Ford (“Ford”) and Mark Ford Stables, Inc., Mark Ford Stage

Road Property, Inc., and Ford Equine Ltd. (collectively, the “Ford Companies”) bulldozed over

two dozen acres of wetlands and rerouted streams while on notice that doing so was prohibited

by the Clean Water Act (the “CWA”), 33 U.S.C. §§ 1251 et seq. Ford and the Ford Companies

did this to build a dedicated horse racing training center with associated pastures on two

properties in Orange County, New York. As Ford has put it, “you like to have the [horse] track
             Case
               Case
                  7:19-cv-09600-KMK
                     7:19-cv-09600 Document
                                     Document
                                            1 3Filed
                                                  Filed
                                                     10/17/19
                                                        10/18/19Page
                                                                  Page
                                                                     2 of2 24
                                                                           of 24



the way you want it, you want a barn the way you want it and you want some pavement to drive

on.” To make things “the way [they] want[ed] it,” Ford and the Ford Companies illegally filled

waters of the United States. They also violated a CWA stormwater construction general permit.

        3.          Ford and the Ford Companies have repeatedly violated section 301(a) of the

CWA, 33 U.S.C. §§ 1311(a), by running a concentrated animal feeding operation without a

permit, allowing wastewater to contaminate waters of the United States. These violations—

which include piping manure-laden wastewater directly from wash bays/stalls and a horse

swimming pool to a nearby stream—continue to the present day.

        4.          The United States brings this civil action under Sections 309(b) and (d) of the

CWA, 33 U.S.C. §§ 1319(b), (d), to obtain injunctive relief compelling Ford and the Ford

Companies to remove the unauthorized fill material from waters of the United States, to restore

the watercourses, and to cease their unpermitted discharges, and for civil penalties.

                                     JURISDICTION AND VENUE

        5.          This Court has jurisdiction over this matter pursuant to 28 U.S.C. §§ 1331, 1345,

and 1355, and Section 309(b) and (d) of the CWA, 33 U.S.C. § 1319(b) and (d).

        6.          Venue is proper in this District pursuant to Section 309(b) and (d) of the CWA,

33 U.S.C. §§ 1319(b) and (d) and 1395, because the events giving rise to the claims herein arose

in this District.

        7.          The United States has provided notice of the commencement of this action to the

State of New York pursuant to Section 309(b) of the CWA, 33 U.S.C. § 1319(b).




                                                     2
            Case
              Case
                 7:19-cv-09600-KMK
                    7:19-cv-09600 Document
                                    Document
                                           1 3Filed
                                                 Filed
                                                    10/17/19
                                                       10/18/19Page
                                                                 Page
                                                                    3 of3 24
                                                                          of 24



                                            PARTIES

       8.       Plaintiff is the United States of America on behalf of EPA.

       9.       Defendant Mark Ford (“Ford”) is an individual who owns property and regularly

conducts business in Orange County, New York. Ford is the president and sole shareholder of,

and controls, the Ford Companies.

       10.      Defendant Mark Ford Stables, Inc., is a corporation organized under the laws of

the State of New York, with its principal executive offices located at 410 Jericho Turnpike,

Jericho, New York 11753.

       11.      Defendant Ford Equine, Ltd., is a corporation organized under the laws of the

State of New York, with its principal executive offices located at 125 Stony Ford Road,

Campbell Hall, New York 10916.

       12.      Defendant Mark Ford Stage Road Property, Inc., is a corporation organized under

the laws of the State of New York, with its principal executive offices located at 125 Stony Ford

Road, Campbell Hall, New York 10916.

       13.      Defendants Ford, Mark Ford Stables, Inc., Ford Equine, Ltd., and Mark Ford

Stage Road Property, Inc., are each “persons” within the meaning of Section 502(5) of the CWA,

33 U.S.C. § 1362(5).

                    STATUTORY AND REGULATORY BACKGROUND

I.     The Wetlands Permitting Program Under CWA Section 404

       14.      The CWA was enacted “to restore and maintain the chemical, physical, and

biological integrity of the Nation’s waters.” 33 U.S.C. 1251(a).

       15.      Section 301(a) of the CWA, 33 U.S.C. § 1311(a), furthers this goal by prohibiting

the “discharge of any pollutant by any person” to waters of the United States, “[e]xcept in




                                                 3
         Case
           Case
              7:19-cv-09600-KMK
                 7:19-cv-09600 Document
                                 Document
                                        1 3Filed
                                              Filed
                                                 10/17/19
                                                    10/18/19Page
                                                              Page
                                                                 4 of4 24
                                                                       of 24



compliance with,” among other things, permits issued under Sections 402 and 404 of the CWA.

33 U.S.C. §§ 1342, 1344. The “discharge of a pollutant” includes “any addition of any pollutant

to navigable waters from any point source.” 33 U.S.C. § 1362(12).

       16.     Navigable waters are “the waters of the United States, including the territorial

seas.” 33 U.S.C. § 1362(7). In turn, “waters of the United States” has been defined to include,

inter alia, all waters which are currently used, were used in the past, or may be susceptible to use

in interstate or foreign commerce; tributaries to such waters; and wetlands adjacent to the

foregoing waters. See, e.g., 33 C.F.R. § 328.3(a) (1993); 40 C.F.R. §§ 122.2 (1993).

       17.     A “point source” is defined as “any discernible, confined and discrete

conveyance, including but not limited to any pipe, ditch, channel, tunnel, conduit, well, discrete

fissure, container . . . [or] concentrated animal feeding operation . . . from which pollutants may

be discharged.” 33 U.S.C. § 1362(14).

       18.     As defined by Section 502(6) of the CWA, a “pollutant” includes, among other

things, dredged spoil, solid waste, sewage, biological materials, rock, sand, cellar dirt, and

industrial, municipal, and agricultural waste discharged into water. 33 U.S.C. § 1362(6).

       19.     Wetlands are “those areas that are inundated or saturated by surface or ground

water at a frequency and duration sufficient to support, and that under normal circumstances do

support, a prevalence of vegetation typically adapted for life in saturated soil conditions.”

33 C.F.R. § 328.3(b) (1993).

       20.     Under the Clean Water Act, no person may discharge fill into wetlands that are

waters of the United States (also known as “jurisdictional wetlands”) without a permit—typically

issued by the United States Army Corps of Engineers (the “Corps of Engineers” or “Corps”)—

under Section 404(a) of the CWA, 33 U.S.C. § 1344(a). The Section 404 permitting program,




                                                  4
         Case
           Case
              7:19-cv-09600-KMK
                 7:19-cv-09600 Document
                                 Document
                                        1 3Filed
                                              Filed
                                                 10/17/19
                                                    10/18/19Page
                                                              Page
                                                                 5 of5 24
                                                                       of 24



consistent with the purposes of the CWA, is intended to authorize the discharge of dredged or fill

material into wetlands only when, among other things, “it can be demonstrated that such a

discharge will not have an unacceptable adverse impact either individually or in combination

with known and/or probable impacts . . . .” 40 C.F.R. § 230.1.

II.    The NPDES Permitting Program Under CWA Section 402

       21.     Similarly, the Clean Water Act prohibits any person from discharging pollutants

other than fill or dredged material to waters of the United States without a permit under Section

402 of the CWA, 33 U.S.C. § 1342(a). Section 402 authorizes EPA, under certain

circumstances, to issue a National Pollutant Discharge Elimination System (“NPDES”) permit

authorizing a person to discharge pollutants into waters of the United States. The CWA also

authorizes states to establish their own permitting programs. 33 U.S.C. § 1342(b). After a

state’s permitting program is approved by EPA, and subject to certain limitations, states may

issue their own NPDES permits pursuant to such a program.

       22.     New York State, through its Department of Environmental Conservation

(“NYSDEC”), administers such an approved permitting program, referred to as the State

Pollutant Discharge Elimination System (“SPDES”) permit program. Under Sections 309 and

402(i) of the CWA, the United States retains concurrent authority to enforce SPDES permit

violations. 33 U.S.C. §§ 1319, 1342(i).

       A.      Construction General Permits

       23.     Construction activity is one type of industrial activity for which associated

stormwater discharges require a permit under Section 402 of the CWA. Construction activity

includes “clearing, grading and excavation.” 40 C.F.R. § 122.26(b)(14)(x).




                                                 5
         Case
           Case
              7:19-cv-09600-KMK
                 7:19-cv-09600 Document
                                 Document
                                        1 3Filed
                                              Filed
                                                 10/17/19
                                                    10/18/19Page
                                                              Page
                                                                 6 of6 24
                                                                       of 24



       24.        The CWA regulates stormwater discharges from construction activities because

when there is precipitation, stormwater or snowmelt can wash over or flow through loose soil on

a construction site and pick up pollutants that are then discharged to rivers, streams, lakes, or

coastal waters.

       25.        Under 40 C.F.R. §§ 122.26(a)(1)(ii), (b)(14), and (c)(1), dischargers of

stormwater associated with industrial activity are required to apply for an individual permit or

seek coverage under a promulgated stormwater general permit.

       26.        On January 29, 2015, NYSDEC promulgated GP-0-15-002, the SPDES General

Permit for Stormwater Discharges from Construction Activity, which is set to expire on January

28, 2020 (the “Construction General Permit”).

       27.        An owner or operator of a “construction activity,” as that term is defined under

40 C.F.R. §§ 122.26(b)(14)(x), 15(i) and 15(ii), must obtain coverage under the Construction

General Permit before commencing any construction activities. See 40 C.F.R. § 122.21(a)(1);

N.Y. Comp. Codes R. & Regs. Tit. 6, § 750-1.4.

       28.        To be covered by the Construction General Permit, and pursuant to its terms, an

owner or operator of a construction activity must submit a Notice of Intent; prepare and

implement a Stormwater Pollution Prevention Plan; conduct inspections; perform maintenance

activities; and meet other requirements.

       B.         Permits for Concentrated Animal Feeding Operations

       29.        An animal feeding operation (“AFO”) is defined as a lot or facility (other than an

aquatic animal production facility) where (1) animals (other than aquatic animals) have been,

are, or will be stabled or confined and fed or maintained for a total of 45 days or more in any 12-




                                                   6
         Case
           Case
              7:19-cv-09600-KMK
                 7:19-cv-09600 Document
                                 Document
                                        1 3Filed
                                              Filed
                                                 10/17/19
                                                    10/18/19Page
                                                              Page
                                                                 7 of7 24
                                                                       of 24



month period, and (2) crops, vegetation, forage growth, or post-harvest residues are not sustained

in the normal growing season over any portion of the lot or facility. 40 C.F.R. § 122.23(b)(1).

       30.     Animal feeding operations that meet certain specified criteria are referred to as

Concentrated Animal Feeding Operations (“CAFOs”). 40 C.F.R. § 122.23(b)(2).

       31.     CAFOs can pose a number of risks to water quality and public health, mainly due

to the amount of animal manure and “process wastewater” they generate. Process wastewater is

defined as water directly or indirectly used in the operation of the CAFO for any of the

following: spillage or overflow from animal water systems; washing, cleaning, or flushing pens,

barns, manure pits, or other CAFO facilities; direct contact swimming, washing, or spray cooling

of animals; or dust control. 40 C.F.R. § 122.23(b)(7). Process wastewater also includes any

water which comes into contact with any raw materials, products, or byproducts, including

manure, litter, feed, or bedding. Id.

       32.     CAFOs are point sources that are subject to the NPDES permit program.

33 U.S.C. § 1362(14); 40 C.F.R. § 122.23(a).

       33.     A “medium CAFO” is defined as an animal feeding operation that (1) stables or

confines within the range of 150 to 499 horses, 40 C.F.R. § 122.23(b)(6)(i)(F), and

(2) discharges pollutants into waters of the United States, 40 C.F.R. § 122.23(b)(6)(ii).

       34.     “[T]wo or more AFOs under common ownership are considered to be a single

AFO for the purposes of determining the number of animals at an operation, if they adjoin each

other or if they use a common area or system for the disposal of wastes.” 40 C.F.R.

§ 122.23(b)(2).

       35.        A CAFO may not discharge pollutants to navigable waters unless the discharge

is authorized by a Clean Water Act Section 402 permit, including a SPDES permit issued by the




                                                 7
         Case
           Case
              7:19-cv-09600-KMK
                 7:19-cv-09600 Document
                                 Document
                                        1 3Filed
                                              Filed
                                                 10/17/19
                                                    10/18/19Page
                                                              Page
                                                                 8 of8 24
                                                                       of 24



State of New York. In New York State, to obtain authorization to discharge, a CAFO owner or

operator must either apply for an individual SPDES permit (“CAFO Individual Permit”) or

submit a notice of intent for coverage under a SPDES general permit (“CAFO General Permit”).

If the State has not made a CAFO General Permit available, the CAFO owner or operator must

apply for a CAFO Individual Permit. See 40 C.F.R. § 122.23(d).

III.   Enforcement

       36.    CWA Section 309(b) and (d) authorizes the commencement of an action for

injunctive relief and civil penalties against any person who (among other things) violates CWA

Section 301(a) by discharging pollutants to waters of the United States without a permit or who

violates the terms of a Clean Water Act permit issued under Section 402. 33 U.S.C. § 1319(b),

(d).

       37.    Section 309(d) of the CWA, 33 U.S.C. § 1319(d), as modified, provides for a civil

penalty of up to $35,000 per day for violations occurring between March 16, 2004, and January

11, 2009; up to $37,500 per day for violations occurring between January 12, 2009, and

November 2, 2015; and up to $54,833 per day for violations occurring after November 2, 2015,

and assessed on or after February 6, 2019. 33 U.S.C. § 1319(d); 40 C.F.R. § 19.4.

        VIOLATIONS OF THE CWA BY FORD AND THE FORD COMPANIES

I.     Ford and the Ford Companies Discharged Fill Into Jurisdictional Wetlands and
       Streams Without a Permit

       A.     Defendants Filled Jurisdictional Wetlands and Rerouted a Stream at the
              Slaughter Road Site

              i.      The Site

       38.    The Mark Ford Training Center is located at 90 Slaughter Road, in the Town of

Wallkill in Orange County, New York (“Slaughter Road Site”). Defendants Mark Ford Stage




                                               8
         Case
           Case
              7:19-cv-09600-KMK
                 7:19-cv-09600 Document
                                 Document
                                        1 3Filed
                                              Filed
                                                 10/17/19
                                                    10/18/19Page
                                                              Page
                                                                 9 of9 24
                                                                       of 24



Road Property, Inc., and Ford Equine, Ltd., are the owners of the Slaughter Road Site, and

defendant Mark Ford Stables, Inc., is engaged in the business of training and racing harness

horses on the Slaughter Road Site.

       39.     Defendant Ford is the president and sole shareholder of defendants Mark Ford

Stage Road Property, Inc., Mark Ford Stables, Inc., and Ford Equine, Ltd., and at all times

relevant to this complaint, controlled the Slaughter Road Site and all activities relevant to this

complaint that occurred on the Slaughter Road Site.

       40.     The Slaughter Road Site covers approximately 75.8 acres. Crystal Run Creek

flows southward through the middle of the site.

       41.     Crystal Run Creek is a perennial tributary of the Wallkill River that has physical

indicators of an ordinary high water mark, including bed and banks. In 2016, after the

construction activities described in paragraphs 54 to 60, EPA confirmed that the portions of the

creek that were upstream of the disturbed site had perennial flow, an ordinary high water mark,

including defined bed and banks, substrate sorting, and fish, benthic algae, and

macroinvertebrates associated with perennial flow conditions. Crystal Run Creek flows

southward from the site approximately one mile to the Wallkill River.

       42.     The Wallkill River flows approximately 42.3 miles northeast to Rondout Creek, a

major tributary of the Hudson River. The United States Fish and Wildlife Service publicizes self-

guided kayak and canoeing activities on the Wallkill River within the Wallkill River National

Wildlife Refuge, which is situated in Orange County, New York, and Sussex County, New




                                                  9
          Case
            Case
               7:19-cv-09600-KMK
                  7:19-cv-09600 Document
                                  Document
                                         1 3Filed
                                               Filed
                                                  10/17/19
                                                     10/18/19Page
                                                               Page
                                                                  10 10
                                                                     of 24
                                                                        of 24



Jersey. Several car-top boat launches are also situated at various locations along the Wallkill

River.

                 ii.    Ford Is on Notice of Jurisdictional Wetlands

         43.     In 1994, the then-owner of the Slaughter Road Site, Russell Triolo (“Triolo”),

through his consultant, North Country Ecological Services (“North Country”), asked the Corps

of Engineers for a wetlands jurisdictional determination on the Slaughter Road Site.

         44.     In a jurisdictional determination dated June 30, 1995 (“1995 Jurisdictional

Determination”), which was based on a 1993 wetland delineation by North Country, the Corps of

Engineers observed that there were four wetland areas on the subject property, which totaled

25.34 acres of jurisdictional wetlands.

         45.     According to the 1995 Jurisdictional Determination, the first wetland area

(“Area A”) was located along the northern property line and contained approximately 5.24 acres

within the property boundary. The second wetland (“Area B”) was located in the central portion

of the property and was approximately 0.55 acres. The third wetland (“Area C”) was located on

the eastern portion of the property and was approximately 12.08 acres within the property

boundary. The fourth wetland (“Area D”) ran through the middle of the property and included a

pond and “an unnamed tributary to the Wallkill River” (i.e., Crystal Run Creek), and was

approximately 7.47 acres. The wetland Areas A, B, C and D, which totaled approximately

25.34 acres, abutted Crystal Run Creek.

         46.     As a result of the 1995 Jurisdictional Determination, Triolo abandoned his plans

to develop the Slaughter Road Site into an industrial park.

         47.     In April 2007, Triolo sold his property to defendant Mark Ford Stage Road

Property, Inc.




                                                 10
         Case
           Case
              7:19-cv-09600-KMK
                 7:19-cv-09600 Document
                                 Document
                                        1 3Filed
                                              Filed
                                                 10/17/19
                                                    10/18/19Page
                                                              Page
                                                                 11 11
                                                                    of 24
                                                                       of 24



       48.     Beginning in the spring of 2007, defendant Ford commenced extensive

construction at the Slaughter Road Site.

       49.     In May and June of 2007, the Site was evaluated by defendant Ford’s

environmental consultants, Robert Torgerson and Peter Torgerson (collectively, “Torgerson”).

Torgerson acted as Ford’s agent for the purpose of this evaluation.

       50.     At the time that it performed its evaluation, Torgerson had a copy of the 1995

Jurisdictional Determination.

       51.     Torgerson documented the conclusions of its evaluation in a July 30, 2007 report

titled “Habitat Site Investigation and Report—Horse Training Facility—Mark S. Ford Stables,

Inc.” (“2007 Torgerson Report”).

       52.     According to the 2007 Torgerson Report, the Slaughter Road Site had 19.6 acres

of wetlands and a 1.188-acre pond in the center of the site.

       53.     Crystal Run Creek and the four wetland areas within the Slaughter Road Site, as

identified in the 1995 Jurisdictional Determination, are “waters of the United States” within the

meaning of Section 502(7) of the CWA, 33 U.S.C. § 1362(7).

               iii.     Ford Fills in Jurisdictional Wetlands Identified by His Contractors

       54.     Despite being on notice of jurisdictional wetlands at the Slaughter Road Site, as

described in both the 1995 Jurisdictional Determination (which at a minimum Ford’s agent

Torgerson had in hand) and the 2007 Torgerson Report, and without first obtaining a permit,

defendant Ford conducted, contracted for, supervised and/or otherwise controlled extensive

construction work at the Slaughter Road Site, and used mechanized land clearing and filling

equipment to fill in approximately 24 acres of the jurisdictional wetlands in or around 2007.




                                                11
           Case
             Case
                7:19-cv-09600-KMK
                   7:19-cv-09600 Document
                                   Document
                                          1 3Filed
                                                Filed
                                                   10/17/19
                                                      10/18/19Page
                                                                Page
                                                                   12 12
                                                                      of 24
                                                                         of 24



       55.      Defendant Ford also conducted, contracted for, supervised and/or otherwise

controlled the straightening of significant portions of Crystal Run Creek on the northern half of

the Slaughter Road Site without first obtaining a federal permit. Specifically, in 2007, Ford

caused roughly 310 linear feet of creek bed along Crystal Run Creek to be straightened using

mechanized filling equipment. Also, in 2007, defendant Ford discharged approximately

150 linear feet of loose stone associated with the construction of the track bridges along Crystal

Run Creek below the ordinary high water mark.

       56.      In 2008, defendant Ford opened the Mark Ford Training Center as a 76-acre

facility for harness racing horses.

       57.      In a 2010 magazine interview, defendant Ford asserted that he moved “hundreds

of thousands of yards of dirt” to build his horse training center at the Slaughter Road Site, and

boasted that “[t]here’s not been a square inch of that acreage that a bulldozer hasn’t been across.”

       58.      Construction work at the Slaughter Road Site continued from 2011 through 2013.

During that time, defendant Ford caused roughly an additional 1,460 linear feet of creek bed

along Crystal Run Creek to be straightened without first obtaining a federal permit.

       59.      Aerial imagery of the Slaughter Road Site shows that in 2013, the original

channel of Crystal Run Creek was completely backfilled. On information and belief, the original

channel was filled with imported dirt and rocks and other waste material from a local highway

project.

       60.      Defendant Ford and the Ford Companies never sought or obtained authorization

from the Corps of Engineers for the filling of these jurisdictional wetlands and the rerouting and

filling of Crystal Run Creek.




                                                 12
         Case
           Case
              7:19-cv-09600-KMK
                 7:19-cv-09600 Document
                                 Document
                                        1 3Filed
                                              Filed
                                                 10/17/19
                                                    10/18/19Page
                                                              Page
                                                                 13 13
                                                                    of 24
                                                                       of 24



       B.      Defendants Filled Jurisdictional Wetlands and Straightened Streams at the
               Ford Equine Site

       61.     The Ford Equine Site covers approximately 86.4 acres, and is located at 482/484

Stony Ford Road in the Town of Wallkill in Orange County, New York.

       62.     In September 2014, defendant Ford Equine, Ltd. purchased the Ford Equine Site

for the purpose of expanding the horse training facility. At all times relevant to this complaint

thereafter, defendant Ford controlled the Ford Equine Site and all activities relevant to this

complaint that occurred on the Ford Equine Site.

       63.     When defendant Ford Equine, Ltd. acquired the Ford Equine Site, a stream (the

“Ford Equine Site Stream”) flowed southward through the eastern portion of the site.

       64.     The Ford Equine Site Stream is a perennial tributary of the Wallkill River that has

physical indicators of an ordinary high water mark, including bed and banks. In 2016, after the

construction activities described in paragraphs 67 through 69, EPA confirmed that the portions of

the Ford Equine Site Stream that were upstream of the disturbed site had perennial flow, an

ordinary high water mark, including defined bed and banks, substrate sorting, and fish, benthic

algae, and macroinvertebrates associated with perennial flow conditions. The Ford Equine Site

Stream flows southward from the site approximately 3,300 feet to the Wallkill River.

       65.     When defendant Ford Equine, Ltd. acquired the Ford Equine Site, the site had

four wetland areas, one of which (“Wetland A,” a jurisdictional wetland) abutted the Ford

Equine Site Stream. In 2016, after the construction activities described in paragraphs 67 through

69, NYSDEC excavated and sampled 21 pits in the eastern portion of the site in order to

characterize the soils beneath the fill material that has been placed there. NYSDEC determined

that in some of the test pits, the soils beneath the fill material were saturated with groundwater,

indicating that potential wetland hydrology was present in those locations before the construction



                                                 13
           Case
             Case
                7:19-cv-09600-KMK
                   7:19-cv-09600 Document
                                   Document
                                          1 3Filed
                                                Filed
                                                   10/17/19
                                                      10/18/19Page
                                                                Page
                                                                   14 14
                                                                      of 24
                                                                         of 24



activities. Based on evidence that included NYSDEC’s findings and pre-2016 satellite imagery,

Wetland A comprised approximately 2.27 acres before defendant Ford’s construction activities.

          66.   The Ford Equine Site Stream and Wetland A at the Ford Equine Site are “waters

of the United States” within the meaning of Section 502(7) of the CWA, 33 U.S.C. § 1362(7).

          67.   Beginning in spring 2015 and through February 2016, Ford began extensive

construction work on the Ford Equine Site using mechanized land clearing and filling equipment.

          68.   Defendant Ford caused approximately 900 linear feet of the Ford Equine Site

Stream to be filled and he rerouted the steam around the eastern corner of the Ford Equine Site.

As a result of defendant Ford’s construction activities, the Ford Equine Site Stream now flows

southeast and then southwest along the perimeter of the Ford Equine Site before returning to its

original path to the Wallkill River.

          69.   Defendant Ford’s construction work on the Ford Equine Site caused fill material

to be discharged into most of Wetland A at the site. The fill consisted of, among other things,

construction and demolition material, brick, concrete, asphalt, dirt, stone, glass, wood, and

gravel.

          70.   Defendant Ford and the Ford Companies never sought or obtained authorization

from the Corps of Engineers for the filling of the Ford Equine Site Stream and for Wetland A at

the Ford Equine Site.

II.       Mark Ford Stage Road Property Violated Its Construction General Permit at the
          Slaughter Road Site

          71.   Defendants Ford and Mark Ford Stage Road Property, Inc., sought coverage

under the Construction General Permit, and on or about January 19, 2016, they were authorized

by NYSDEC, in accordance with SPDES Permit number NYR11A294, to discharge stormwater




                                                14
         Case
           Case
              7:19-cv-09600-KMK
                 7:19-cv-09600 Document
                                 Document
                                        1 3Filed
                                              Filed
                                                 10/17/19
                                                    10/18/19Page
                                                              Page
                                                                 15 15
                                                                    of 24
                                                                       of 24



from the ongoing construction activities at the Slaughter Road Site in compliance with the terms

of the permit.

       72.       Therefore, as of January 19, 2016, defendants Ford and Mark Ford Stage Road

Property, Inc., were required to comply with the Construction General Permit—specifically,

Permit No. GP-0-15-002—until all construction activities at the Slaughter Road Site were

completed and NYSDEC had approved a request to terminate coverage.

       73.       On November 29, 2016, EPA conducted an inspection at the Slaughter Road Site

to determine whether defendants Ford and Mark Ford Stage Road Property, Inc., were in

compliance with the Construction General Permit. EPA identified several areas of

noncompliance.

       74.       First, EPA observed unstabilized stockpiles of soil and mulch in the southwest

portion of the Slaughter Road Site that lacked the erosion and sediment controls required by Part

I.B.1.a of the Construction General Permit, thereby causing runoff from the piles and other

unstabilized areas of the construction site to flow into Crystal Run Creek.

       75.       Second, EPA observed several areas of the Slaughter Road Site where a lack of

erosion or sediment controls caused turbid stormwater to flow into a catch basin and ditch/stream

tributaries in the southwest portion of the site that, in turn, flowed into Crystal Run Creek,

causing deposition or impairing the waters’ best uses, in violation of Parts I.B.1, I.D.1, and I.D.2

of the Construction General Permit.

       76.       Third, EPA determined that from February 2016—when defendants Ford and

Mark Stage Road Property, Inc., notified the Town of Wallkill that it would commence

conducting monthly inspections of the construction site—to February 2017, defendants Ford and




                                                 15
         Case
           Case
              7:19-cv-09600-KMK
                 7:19-cv-09600 Document
                                 Document
                                        1 3Filed
                                              Filed
                                                 10/17/19
                                                    10/18/19Page
                                                              Page
                                                                 16 16
                                                                    of 24
                                                                       of 24



Mark Stage Road Property, Inc., failed to conduct the monthly inspections required by Part

IV.C.2.c of the Construction General Permit.

       77.     On or around January 26, 2018, defendants Ford and Mark Ford Stage Road

Property, Inc., through their consultant, submitted a Notice of Termination of the Construction

General Permit to NYSDEC, which NYSDEC approved on or about January 30, 2018.

Accordingly, while defendants Ford and Mark Ford Stage Road Property, Inc. are no longer

required to abide by the Construction General Permit, they are liable for civil penalties for their

violations of that permit through January 30, 2018.

III.   Ford Discharged Animal Waste and Cleaning Agents Into Waters of the United
       States

       78.     The Slaughter Road Site contains an operating horse training facility and stables,

and has six horse barns, three manure barns, a shop, a storage barn, and a training oval.

       79.     The Slaughter Road Site can house up to 330 horses at any one time.

       80.     Barns 1, 2, 3, 4, and 6 at the Slaughter Road Site each have four wash bays used

for daily horse cleaning that are clustered in the center of each barn. Barn 5 has two wash bays,

one on each side in the barn, as well as a swimming pool for horses in the center of the barn.

The wash water from the wash bays and the swimming pool water are discharged to a green pipe

behind and to the northeast of Barn 5. This pipe discharges to a 625-foot long ditch, which

connects to Crystal Run Creek.

       81.     The three manure barns at the Slaughter Road Site are used to store manure and

bedding from the barns, and to store clean sawdust from the Slaughter Road Site. Catch basins

in close proximity to the three manure barns discharge to a black corrugated pipe, which in turn

discharges to a ditch in the northeastern portion of the Slaughter Road Site. The ditch discharges

to Crystal Run Creek.



                                                 16
         Case
           Case
              7:19-cv-09600-KMK
                 7:19-cv-09600 Document
                                 Document
                                        1 3Filed
                                              Filed
                                                 10/17/19
                                                    10/18/19Page
                                                              Page
                                                                 17 17
                                                                    of 24
                                                                       of 24



        82.     The Slaughter Road Site composts some of the manure from the three manure

barns for future use as topsoil, and has a compost pile on the premises. The compost pile is on a

sloped hillside to the east of the storage barn, which is on the southeast side of the Slaughter

Road Site, and up-gradient of a catch basin that discharges to the southern portion of the

Slaughter Road Site.

        83.     The Slaughter Road Site also has approximately 25 paddocks where horses are

kept or exercised. Catch basins in the paddocks and in the adjoining areas on the northern

portion of the Slaughter Road Site discharge to the same black corrugated pipe near the three

manure barns. The pipe discharges to the ditch in the northeastern portion of the Slaughter Road

Site which, in turn, discharges to Crystal Run Creek.

        84.     The adjacent Ford Equine Site has a dirt track, some small barns, and parking

areas south of the dirt track.

        85.     The Ford Equine Site also has a compost pile. The majority of the composted

manure occurs on the Slaughter Road Site, while any excess manure is taken to the Ford Equine

Site. The sites use a common system for the disposal of waste.

        86.     The Ford Equine Site has a barn (the “Stony Ford Barn”) with one wash stall that

discharges wash water to an adjacent field to the east of the Stony Ford Barn. The Ford Equine

Site Stream runs behind and parallel to the tree line adjacent to the field.

        87.     On December 12, 2016, EPA conducted a CAFO inspection (“CAFO Inspection”)

at the Slaughter Road Site and the Ford Equine Site.

        88.     At the time of the CAFO Inspection, approximately 257 horses were stabled and

fed or maintained at the Slaughter Road Site, and seven horses were stabled at the Ford Equine

Site. In addition, the Ford Equine Site had a cow barn that housed approximately 18 cows.




                                                 17
         Case
           Case
              7:19-cv-09600-KMK
                 7:19-cv-09600 Document
                                 Document
                                        1 3Filed
                                              Filed
                                                 10/17/19
                                                    10/18/19Page
                                                              Page
                                                                 18 18
                                                                    of 24
                                                                       of 24



       89.     At the Slaughter Road Site, the horse wash water from the wash bays and/or stalls

at Barns 1, 2, 3, 4, 5, and 6, as well as the water discharged from the horse swimming pool in

Barn 5, flow through a pipe that discharges to a man-made ditch that discharges, in turn, to

Crystal Run Creek.

       90.     The EPA inspector observed that the wash bay area of Barn 5 had a white

container labeled “ORVUS WA Paste,” which is a shampoo used to wash horses. ORVUS is a

synthetic surfactant and wetting agent.

       91.     The EPA inspector further observed a considerable amount of manure stored in

uncovered areas outside each of the three manure barns at the Slaughter Road Site. The manure

was exposed to precipitation and had not been removed from those areas for five weeks before

the CAFO Inspection.

       92.     The EPA inspector observed catch basins located close to each of the three

manure barns at the Slaughter Road Site. The catch basins discharge to a black corrugated pipe,

which, in turn, discharges to a ditch in the northeast portion of the Site. The ditch flows into

Crystal Run Creek.

       93.     The EPA inspector also observed turbid flow entering the catch basin close to the

second manure barn at the Slaughter Road Site. Inside the catch basin near the third manure barn

at the Slaughter Road Site, the EPA inspector observed built-up sediments, hay, and foaming in

the top portion of the catch basin.

       94.     The Slaughter Road Site and the Ford Equine Site together constitute a “medium”

CAFO, as that term is defined under 40 C.F.R. §§ 122.23(b)(2) and 122.23(b)(6), because (1) at

the time of the CAFO Inspection, approximately 257 horses were stabled and fed or maintained

at both sites; (2) manure from the Slaughter Road Site and the Ford Equine Site use a common




                                                 18
         Case
           Case
              7:19-cv-09600-KMK
                 7:19-cv-09600 Document
                                 Document
                                        1 3Filed
                                              Filed
                                                 10/17/19
                                                    10/18/19Page
                                                              Page
                                                                 19 19
                                                                    of 24
                                                                       of 24



area or system for the disposal of wastes; and (3) wash water from horse wash bays and stalls in

Barns 1-6 and from the horse swimming pool in Barn 5 at the Slaughter Road Site is discharged

to waters of the United States through a man-made ditch that discharges into Crystal Run Creek.

        95.      On June 8, 2017, EPA sent defendant Ford an inspection report and directed Ford

and the Ford Companies to stop the discharge of wash water and swimming pool water from the

Slaughter Road Site; ensure that runoff from the manure barns is contained and does not flow

into waters of the United States; cover any piles of manure being temporarily stored outside of

barns; and obtain a CAFO permit from NYSDEC. To date, Ford and the Ford Companies have

not ceased these activities and have not obtained coverage under a CAFO Individual Permit or a

CAFO General Permit.

                                  FIRST CLAIM FOR RELIEF

              Unpermitted Discharges of Fill Into Jurisdictional Wetlands and Streams
                                      (33 U.S.C. § 1311(a))

        96.       The United States repeats and realleges the allegations set forth in Paragraphs 1

through 95.

        97.       Beginning in 2008 and continuing at least through September 2013, Ford and the

Ford Companies and/or persons acting on their behalf, or with their consent and/or knowledge,

used mechanized land-clearing and filling equipment to discharge fill material into jurisdictional

wetlands and a tributary that are waters of the United States, at the Slaughter Road Site.

        98.       Beginning in 2015 and continuing at least through February 2016, Ford and

defendant Ford Equine, Ltd., and/or persons acting on their behalf, or with their consent and/or

knowledge, used mechanized land-clearing and filling equipment to discharge fill material into

jurisdictional wetlands and a tributary that are waters of the United States, at the Ford Equine

Site.



                                                  19
         Case
           Case
              7:19-cv-09600-KMK
                 7:19-cv-09600 Document
                                 Document
                                        1 3Filed
                                              Filed
                                                 10/17/19
                                                    10/18/19Page
                                                              Page
                                                                 20 20
                                                                    of 24
                                                                       of 24



       99.      The mechanized land-clearing and filling equipment used by Ford and the Ford

Companies to discharge fill material into jurisdictional wetlands and tributaries at the Slaughter

Road Site and Ford Equine Site that are waters of the United States constituted “point sources,”

as defined in Section 502(14) of the CWA, 33 U.S.C. § 1362(14).

       100.     The discharges of fill material included, among other things, dirt, rock, and

earthen material, all of which constitute “pollutants” as defined in Section 502(6) of the CWA,

33 U.S.C. § 1362(6).

       101.     The discharges of fill material constituted discharges of a pollutant within the

meaning of Section 301 of the CWA, 33 U.S.C. § 1311, and Section 502(12) of the CWA,

33 U.S.C. § 1362(12).

       102.     Ford and the Ford Companies did not obtain a permit under Section 404 of the

CWA, 33 U.S.C. § 1344, for the discharges of fill material into waters of the United States as

required by Section 301(a) of the CWA, 33 U.S.C. § 1311(a).

       103.     Accordingly, these discharges of fill to navigable waters violated Section 301(a)

of the CWA, 33 U.S.C. § 1311(a).

       104.     The fill discharged by Ford and the Ford Companies into these waters of the

United States remains in place, in continuing violation of the statute.

       105.     Ford and the Ford Companies are liable for civil penalties for each day of each

violation at the Slaughter Road Site.

       106.     Ford and defendant Ford Equine Ltd., are liable for civil penalties for each day of

each violation at the Ford Equine Site.

       107.     Unless enjoined by an Order of Court, Ford and the Ford Companies are likely to

continue to leave the unlawfully discharged fill in place in waters of the United States.




                                                 20
         Case
           Case
              7:19-cv-09600-KMK
                 7:19-cv-09600 Document
                                 Document
                                        1 3Filed
                                              Filed
                                                 10/17/19
                                                    10/18/19Page
                                                              Page
                                                                 21 21
                                                                    of 24
                                                                       of 24



                               SECOND CLAIM FOR RELIEF

                            Violation of Construction General Permit
                                        (33 U.S.C. § 1342)

       108.    The United States repeats and realleges the allegations set forth in Paragraphs 1

through 107.

       109.    From November 29, 2016, to January 30, 2018, defendants Ford and Mark Ford

Stage Road Property, Inc. were required to comply with the Construction General Permit.

       110.    During that same period, defendants Ford and Mark Ford Stage Road Property,

Inc. failed to stabilize stockpiles of soil and mulch and failed to maintain erosion and sediment

controls on the Slaughter Road Site, in violation of the terms and conditions of the Construction

General Permit issued under Section 402 of the CWA, 33 U.S.C. § 1342.

       111.    During that same period, defendants Ford and Mark Ford Stage Road Property,

Inc. (a) failed to maintain copies of its Stormwater Pollution Prevention Plan and (b) failed to

conduct monthly inspections of the Slaughter Road Site from February 2016 to February 2017,

in violation of the terms and conditions of the Construction General Permit issued under Section

402 of the CWA, 33 U.S.C. § 1342.

       112.     Defendants Ford and Mark Ford Stage Road Property are liable for civil penalties

under CWA Section 309(d), 33 U.S.C. § 1319(d), for each day of each violation.

                                 THIRD CLAIM FOR RELIEF

                         Unauthorized Discharges of Pollutants from
               Concentrated Animal Feeding Operation and Other Point Sources
                                   (33 U.S.C. § 1311(a))

       113.    The United States repeats and realleges the allegations set forth in Paragraphs 1

through 112.




                                                21
         Case
           Case
              7:19-cv-09600-KMK
                 7:19-cv-09600 Document
                                 Document
                                        1 3Filed
                                              Filed
                                                 10/17/19
                                                    10/18/19Page
                                                              Page
                                                                 22 22
                                                                    of 24
                                                                       of 24



       114.    From at least December 12, 2016, to the present, Ford and the Ford Companies

have discharged pollutants from the Slaughter Road Site and the Ford Equine Site to waters of

the United States, within the meaning of CWA Section 502(7), 33 U.S.C. § 1362(7).

       115.    From at least December 12, 2016, to the present, the Slaughter Road Site and the

Ford Equine Site have constituted a medium CAFO within the meaning of 40 C.F.R.

§ 122.23(b)(6). This CAFO is a “point source” within the meaning of Section 502(14) of the

Clean Water Act, 33 U.S.C. § 1362(14).

       116.    Additionally, certain of these discharges are from pipes and ditches, which

themselves are point sources within the meaning of Section 502(14) of the CWA, 33 U.S.C.

§ 1362(14).

       117.    From at least December 12, 2016, to the present, Ford and the Ford Companies

have failed to obtain coverage under a CAFO Individual Permit or a CAFO General Permit for

the Slaughter Road Site and the Ford Equine Site, nor have they obtained permit coverage

authorizing the discharge from pipes and ditches.

       118.    Ford and the Ford Companies discharge process wastewater to navigable waters

each day that horses are washed in Barns 1-6 and are taken into the horse swimming pool in

Barn 5 at the Slaughter Road Site, in violation of Section 301(a) of the CWA, 33 U.S.C.

§ 1311(a). Upon information and belief, horses are washed and/or use the horse swimming pool

at the Slaughter Road Site on a daily basis.

       119.    In addition, from December 12, 2016, through May 16, 2017, during rainfall

events resulting in at least one inch of rain (“Significant Rainfall Event”), Ford and the Ford

Companies discharged process wastewater from the uncovered manure stored outside each of the

three manure barns at the Slaughter Road Site through nearby catch basins. The catch basins




                                                22
         Case
           Case
              7:19-cv-09600-KMK
                 7:19-cv-09600 Document
                                 Document
                                        1 3Filed
                                              Filed
                                                 10/17/19
                                                    10/18/19Page
                                                              Page
                                                                 23 23
                                                                    of 24
                                                                       of 24



discharged to a black corrugated pipe, which in turn, discharged to a ditch in the northeastern

portion of the Slaughter Road Site, which discharged to Crystal Run Creek.

       120.    From December 12, 2016, through May 16, 2017, there were four Significant

Rainfall Events at the Facility.

       121.    Each discharge of process wastewater described herein is a “discharge of

pollutants” within the meaning of Section 502(12) of the CWA, 33 U.S.C. § 1362(12).

       122.    Each day of the unauthorized discharge of a pollutant to navigable waters without

a permit is a separate violation of Section 301(a) of the CWA, 33 U.S.C. § 1311(a).

       123.    Ford and the Ford Companies are liable for civil penalties under CWA Section

309(d), 33 U.S.C. § 1319(d), for each day of each violation.

       124.    Unless enjoined by an Order of Court, Ford and the Ford Companies are likely to

continue discharging pollutants without a permit in violation of Section 301(a) of the CWA,

33 U.S.C. § 1311(a).

                                    PRAYER FOR RELIEF

       WHEREFORE, the United States of America respectfully requests that this Court:

       a)      Enjoin Ford and the Ford Companies from discharging or causing the discharge of

pollutants to waters of the United States, except in compliance with the CWA;

       b)      Enjoin Ford and the Ford Companies to undertake measures, at their expense and

at the direction of EPA, to effect restoration of the Slaughter Road Site and the Ford Equine Site;

       c)      Assess civil penalties against Ford and the Ford Companies pursuant to Section

309(d) of the CWA, 33 U.S.C. § 1319(d), for each day of each violation;

       d)      Award the United States costs and disbursements in this action; and

       e)      Grant the United States such other relief as the Court deems just and proper.




                                                23
         Case
           Case
              7:19-cv-09600-KMK
                 7:19-cv-09600 Document
                                 Document
                                        1 3Filed
                                              Filed
                                                 10/17/19
                                                    10/18/19Page
                                                              Page
                                                                 24 24
                                                                    of 24
                                                                       of 24



Dated:     October 17, 2019
           New York, New York

                                          GEOFFREY S. BERMAN
                                          United States Attorney for the
                                          Southern District of New York


                                   By:           /s/ Tomoko Onozawa
                                          TOMOKO ONOZAWA
                                          Assistant United States Attorney
                                          86 Chambers Street, 3rd Floor
                                          New York, New York 10007
                                          Telephone: (212) 637-2721
                                          Facsimile: (212) 637-2686
                                          E-mail: tomoko.onozawa@usdoj.gov


                                          JEFFREY BOSSERT CLARK
                                          Assistant Attorney General
                                          United States Department of Justice
                                          Environment and Natural Resources Division


OF COUNSEL:

KARA E. MURPHY
Assistant Regional Counsel
Water and General Law Branch
United States Environmental Protection Agency
Region 2
290 Broadway, 16th Floor
New York, New York 10007




                                            24
